Citation Nr: 9914924	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  93-19 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 based on Department of Veterans Affairs (VA) 
hospitalization from January 21, 1992, through February 19, 
1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to February 
1971 and March 1973 to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1992 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, on the basis that during VA hospitalization from 
January 21, 1992, through February 19, 1992, the veteran was 
not treated, as required under 38 C.F.R. § 4.29, for 21 days 
for his service-connected anxiety reaction.  


REMAND

The discharge summary of the veteran's hospitalization from 
January 21, 1992, through February 19, 1992, reflects that 
the veteran presented to psychiatric evaluation complaining 
of suicidal and homicidal feelings.  He gave a two week 
history of alcohol and drug abuse.  He expressed homicidal 
and suicidal ideas.  The admission diagnosis was 
polysubstance abuse.  He was placed on a standard 
alcohol/hypnotic detoxification regimen.  Auditory 
hallucinations subsided with medication.  The veteran elected 
to return home, declining alternative placements that were 
considered to be better alternatives for his well-being.  The 
discharge diagnoses included chronic, undifferentiated 
schizophrenia, polysubstance abuse, and addictive 
personality.  

In the veteran's VA Form 9 in March 1993, he set forth his 
contention that he was a paranoid schizophrenic which 
required the taking of medications to include Valium and 
resulted in his excessive drinking to relieve his psychiatric 
symptoms.  He said that his psychiatric symptomatology also 
included auditory hallucinations.  

In this regard, if there is a claim that has not been 
adjudicated by the RO and the determination of that claim may 
have an effect on the outcome of an issue that has been 
developed on appeal, the claims are inextricably intertwined 
and must be adjudicated simultaneously.  See Kellar v. Brown, 
6 Vet. App. 157 (1994).  Such is the case here.  A review of 
the record reflects that the veteran has clearly raised a 
claim for entitlement to service connection for 
schizophrenia, however, this claim has never been adjudicated 
by the RO.  Clearly, a favorable determination as to this 
claim would have an effect on the issue that has been 
developed for appeal. 

Accordingly, the case is remanded for the following actions:

1.  The RO should adjudicate the issue of 
entitlement to service connection for 
schizophrenia.  Evidentiary development 
deemed necessary by the RO should be 
accomplished.  If the benefit sought is 
not granted, the veteran should be 
notified and of his appellate rights.  
The Board must emphasize to the claimant 
and his representative that if the 
determination is unfavorable, they must 
follow the normal procedures to obtain 
appellate review of such a determination, 
i.e. they must enter a timely notice of 
disagreement and, after a statement of 
the case as to such an issue has been 
provided, they must submit a timely 
substantive appeal. 

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a temporary total rating under 38 C.F.R. 
§ 4.29 based on hospitalization from 
January 21, 1992, through February 19, 
1992.  

If the determination remains adverse to the veteran, he and 
his representative should be furnished a supplemental 
statement of the case in accordance with 38 U.S.C.A. § 7105 
(West 1991), which includes a summary of additional evidence 
submitted, any additional applicable laws and regulations, 
and the reasons and bases for the decision reached.  

While this case is in remand status, the veteran and his 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










